145 Ga. App. 557 (1978)
244 S.E.2d 98
ANSALDI et al.
v.
DEXTER et al.
55125.
Court of Appeals of Georgia.
Argued January 18, 1978.
Decided April 4, 1978.
William T. Brooks, S. George Handelsman, for appellants.
N. Forrest Montet, David M. Leonard, for appellees.
BIRDSONG, Judge.
Where the defendants' counterclaim is still pending in the trial court, an order of that court dismissing the main complaint against such defendants is not directly appealable. Code Ann. § 6-701 (a) (1); Hubert v. Lawson, 142 Ga. App. 573 (237 SE2d 18). Absent proper certification from the trial judge, accompanied by an application for immediate review, the appeal is not subject to review by this court and is therefore premature. Code Ann. § 6-701 (a) (2); Branan & Schmitz Realty v. Ellis, 133 Ga. App. 224 (211 SE2d 173).
Appeal dismissed. Bell, C. J., and Shulman, J., concur.